Head, Justice.
The sole question submitted to the jury was on the special plea of the defendant which raised the issue that there was no partnership as claimed by the plaintiff.. The jury found in favor of the special plea. In Gilbert Hotel No. 22 v. Black, 192 Ga. 641, 643 (16 S. E. 2d, 435), it was said that this court has uniformly held that, for the purpose of testing jurisdiction, a case must be appraised in the character it bore at the time the issues resulting in the judgment complained of were submitted. Applying the above rule to the issues and judgment in the present case, the Court of Appeals, and not this court, has jurisdiction of the purely legal question made by the bill of exceptions. See also Swinson v. Jones, 198 Ga. 327 (31 S. E. 2d, 592).

Transferred to the Court of Appeals.


All the Justices concur.